DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wedge shape of the stud and the slot of claims 6 and 7 must be shown or the feature(s) canceled from the claim(s). It is not clear which aspect of the slot or the stud have a wedge shape.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1, 10 and 17 use the term “engagement means” and will be interpreted as a “latch, stud, keyway and slot” as claimed in dependent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 -7 recites the limitation "the removable handle”.  There is insufficient antecedent basis for this limitation in the claim.  Is there a second handle or is applicant referring to the detachable handle?

Claim 3 recites the limitation "the side of the box" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the stud" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, the preamble of claims 1 and 3 recite, “The detachable handle”.   With this in mind, it is not clear how claim 3 further limits the handle since there is no claimed structure describing the handle, only that of the box.  If applicant intends to claim a combination of the box and the handle for claim 3, the preambles should reflect a combination or assembly rather than only the handle.  
For the purposes of examination claim 3 will be interpreted to mean that the handle is capable of being latched to a corresponding/mating engagement means.  For the purposes of examination claim 7 is interpreted to mean that the engagement end of the removable handle is capable of receiving a wedge shape.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pifer (US 10893749).
Regarding claims 1-3, Pifer discloses a detachable handle capable of being used to lift, move or handle a box if the handle is attached to a box, the handle comprising: 
a handle grip (grip portion 36) having a substantially longitudinal body defined along a longitudinal axis, and 
an engagement end 34 being connected to the handle grip and having an engagement means (slot 38)  for detachable engagement with a side of the box (the slot slides over the heads of fasteners/studs), fig. 6 and 8, col. 5: 5-35.

Regarding claim 8, Pifer further discloses that the detachable handle is fabricated from plastic or metal, col: 4: 20-25.

Regarding claim 9, Pifer further discloses that the handle grip is ergonomically shaped because the lip of the grip at 36, fig. 6 and 7 is made for fingers to be able to grasp.

Claim(s) 1-3, 9-12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gouteyron (FR 2658790 A1)
Regarding claims 1 and 10, Gouteyron discloses a system comprising: 
a box 10 having an engagement means 7; 
a removable handle (at 9) capable of being used for lifting, moving and handling of the box, comprising: 
a handle grip at 1 having a substantially longitudinal body defined along a longitudinal axis and at least one interior cross bar at 4, and an engagement end at 5 being connected to the handle grip and having an engagement means at 5 for detachably engaging the engagement means of the box, fig. 1 and 2.

Regarding claims 2 and 11, Gouteyron further discloses that the engagement means on the engagement end of the removable handle is a slot.

Regarding claims 3 and 12, Gouteyron further discloses that the engagement means of the box is equipped with a slot for engaging with the engagement end of the removable handle, fig. 1 and 2.

Regarding claims 9 and 20, the handle of Gouteyron is considered to be ergonomically shaped since it is designed to be held in a person’s hand, fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0238610) in view of Crock (US 5497902).
Regarding claims 1-4, 10-13,  Wang discloses a handle that is capable of sliding up and down into a holding, fig. 1, or storage, fig. 2 position.  The handle is attached to the box via slots at 221 that engage stud shaped fastening elements 14 and 15, [0016].  The box is capable of being folded and the handles help hold the sidewall of the box in shape [0016]: last sentences.  
The handle of Wang teaches a handle grip (bar above hole at 21) and an interior cross bar (bar below hole at 21) and an engagement end (legs with slots) connected to the handle grip and having an engagement means 221 for detachably engaging the engagement means 14 and 15 of the box.
Wang does not teach that the handle is removable.  
Crock teaches a removable handle where the handle includes a large hole at 62 that slips over fastening elements 24 on the side of the container, fig. 4 and 5, and a smaller slot at 64 below the large hole with a wedge portion at 66 to hold the handle into place on the studs, fig. 5, col. 5: 10-30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mid-portion of the slots 221 to include a large central hole that fits over fastening elements as taught by Crock so that the handles on the box of Wang are readily removable such that the box can be collapsed again and stored. 
Wang as modified above results in the slot on the engagement end of the removable handle comprises a large center hole for receiving a stud connected to the side of the box, a small lower slot for engaging to the stud and a small upper slot for storing the removable handle.

Regarding claims 6 and 15, Crock further discloses that the slot on the engagement end of the removable handle has a wedged shape at 66 for easily engaging with the stud of the side of the box, col. 6: 15-30.

Regarding claims 7 and 16, It is not clear which aspect of the studs in the instant invention are wedge shaped - there is no figure showing a wedge shape and there is no description of what part of the stud is wedge shaped.  As far as can be determined from applicant’s disclosure, the stud of Wang as modified above is wedge shaped in the same way that applicant’s stud is wedge shaped because both appear to be cylindrical. The studs of Crock in Wang as modified above are cylindrical and are wedged behind the reduced wedge portion at 66.  The cylindrical shape is wedge like in that from a point on the circumference of the cylindrical, the cross sectional width of the cylinder increases to the length of the diameter. With this in mind, the studs of Wang as modified above are wedge shaped. 

Regarding claim 8, Wang further teaches that the handle is made from plastic or metal, [0018].

Regarding claims 9 and 20, Wang further teaches that the handle is ergonomically shaped since it is designed to be held in someone’s hand, hand hole 21 [0015], fig. 4.

Claims 4, 6, 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gouteyron as applied to claims 2 and 11 above, and further in view of Crock (US 5497902) and Wang (US 2004/0238610).
Regarding claims 4, 6, 7, 15, 16, the references applied above teach all of claims 2 and 11, as applied above.  The references applied above do not teach that the engagement means is a slot with a large center hole and a smaller lower slot for engaging the stud and an upper slot for storing.
Crock teaches a removable handle where the handle includes a large hole at 62 that slips over fastening elements 24 on the side of the container, fig. 4 and 5, and a smaller slot at 64 below the large hole with a wedge portion at 66 to hold the handle into place on the studs, fig. 5, col. 5: 10-30.
The studs of Crock are cylindrical and are wedged behind the reduced wedge portion at 66. It is not clear which aspect of the studs in the instant invention are wedge shaped - there is no figure showing a wedge shape and there is no description of what part of the stud is wedge shaped.  As far as can be determined from applicant’s disclosure, the studs of Crock are wedge shaped in the same way that applicant’s stud is wedge shaped because both appear to be cylindrical. The studs of Crock are cylindrical and are wedged behind the reduced wedge portion at 66.  The cylindrical shape is wedge like in that from a point on the circumference of the cylindrical, the cross sectional width of the cylinder increases to the length of the diameter. With this in mind, the studs of Wang as modified above are wedge shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the handle fastening means of Gouteyron with the handle fastening means of Crock having a stud and corresponding slot with a large central hole and smaller lower slot with the reasonable expectation of providing a handle capable of being removed from an engagement means on the side of a box.   
The simple substitution of the engagement means of Gouteyron for the known handle engaging means taught by Crock does not teach a small upper slot provided for storage.  However, it is known in the art, as taught by Wang to provide a handle with a slot where the slot allows the handle to move between a storage position and a position where the handle can be used to carry the container (as applied above).  With this in mind, it would have been obvious to one of ordinary skill in the art before .

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gouteyron, Crock and Wang as applied to claims 4 and 11 above, and further in view of Struthers (US 2012/0256064).
Regarding claims 5 and 14, the references applied above teach all of claims 4 and 11 as applied above.  the references applied above further require that a mounting device 7 be positioned with fixing holes 8 on the body of the box, fig. 2.  The references applied above do not teach that the slot on the engagement end of the removable handle further comprises a pinhole at the top of the small upper slot for marking positions on the side of the box for installation of the stud.  
However it is well known to provide marking apertures for marking the location of a mounting device or fastener to a wall or other vertical surface.  For example, Struthers teaches (end of [0009]) a panel that will be anchored to a support using a fastener and that the fastener contains markings, screw holes or depressions that indicate potential screw or nail positions.  Struthers does not explicitly teach that these markings or holes be at the top of a small upper slot.  Still the types of marking openings are well-known and the positioning of the marking openings would be determined by design choice.  
With this in mind, It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to place the marking hole in conjunction with the slot or at another location based on design choice with the expected result of providing an aperture to allow the wall of the body of the box to be marked for locating a mounting device.  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gouteyron (FR 2658790 A1) in view of Soleimani (WO 2017/158400) and Altadonna, Jr. (US 10889437).
Regarding claim 17, Gouteyron teaches, a system comprising: 
a box 10 having an engagement means 7; 
a removable handle (at 9) capable of being used for lifting, moving and handling of the box, comprising: 
a handle grip at 1 having a substantially longitudinal body defined along a longitudinal axis and at least one interior cross bar at 4, and an engagement end at 5 being connected to the handle grip and having an engagement means at 5 for detachably engaging the engagement means of the box, fig. 1 and 2.
Gouteyron does not teach a cover for the box, and an elastic strap having two hooks on opposite end of the strap and connectable to the handle grip for securely holding the cover over the box.
However, it is known to secure a cover on a box (in particular a beehive box in this case) with a strap as taught by Soleimani.  Soleimani teaches a cover lid at 1 with a groove on the lid to insert a rope or strap to stabilize boxes (hives at 2) during transportation, page 2, first paragraph under the title “invention description”, see fig. 2.
 	Soleimani does not teach that the rope or strap are elastic.  However Altadonna teaches a lid 10 with a groove at 34, fig. 2 and an elastic bungee at 18 holding the lid to a container at 12 via two hooks 18a and 18b on opposite ends of the strap, fig. 3.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gouteyron to include a lid and a strap in order to securely hold the contents within the container as per the teaching of Solemani and further that the strap be elastic as is known in the art and taught by Altadonna so that the stretched elastic strap holds the lid in a more securely biased closed position.

12.	Regarding claim 18, the references applied above teach all of claim 17, as applied above.  The references applied above further teach that hooks of the elastic strap are received by an opening, fig. 4-6 of Altadonna.  Gouteyron teaches an opening in the handle grip where the fingers of a hand would be received that is capable of receiving the hook of the elastic strap.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799